United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-766
Issued: June 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from the January 4, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
reconsideration request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit decision. Since
more than 180 days elapsed from the last merit decision of March 6, 2009 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s December 25, 2012
reconsideration request as untimely filed and failing to establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 29, 2008 appellant, then a 46-year-old supervisor and acting manager, filed an
occupational disease claim alleging that her post-traumatic stress disorder and major depressive
disorder were a result of unfair and discriminatory tactics by management. On March 6, 2009
OWCP denied her claim on the grounds that the three events accepted as factual were not
compensable in the absence of administrative error or abuse. In a prior appeal,2 the Board found
that it properly denied appellant’s timely requests for reconsideration. The Board found that
appellant’s requests did not meet at least one of the three standards for obtaining a merit review
of her case.
On December 25, 2012 appellant again requested reconsideration. She offered medical
evidence as to her mental and physical state and argued: “I really tried to keep up with my
appeals but I just couldn’t, so I ask you to please understand and grant me reconsideration in
filing an untimely appeal.”3
In a January 4, 2013 decision, OWCP denied appellant’s reconsideration request without
reviewing the merits of her claim. It found that her request was untimely and failed to present
clear evidence of error in its most recent merit decision.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”4
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be sent within one year of the date of OWCP decision for
which review is sought. If submitted by mail, the application will be deemed timely if
postmarked by the U.S. Postal Service within the time period allowed. If there is no such

2

Docket No. 10-1896 (issued April 11, 2011).

3

Dr. Rick Jenkins, a Board-certified psychiatrist, noted on November 20, 2012 that appellant’s recurrent major
depressive disorder and post-traumatic disorder caused her not to appeal on a timely basis “as depression can cause
isolation, sadness and not want to even get out of bed due to the condition.”
4

5 U.S.C. § 8128(a).

2

postmark or it is not legible, other evidence such as (but not limited to) certified mail receipts,
certificate of service and affidavits, may be used to establish the mailing date.5
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.6
The term “clear evidence of error” is intended to represent a difficult standard.7 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.8
ANALYSIS
The most recent merit decision in this case is OWCP’s March 6, 2009 decision denying
appellant’s emotional condition claim. Appellant had one year from the date of that decision, or
until March 6, 2010, to submit a reconsideration request to OWCP. Her December 25, 2012
request is therefore 2 years and nearly 10 months late. The question for determination is whether
this request shows clear evidence of error in OWCP’s March 6, 2009 decision.
OWCP denied appellant’s emotional condition claim on March 6, 2009 because the three
events that were established as factual were not compensable under FECA in the absence of
administrative error or abuse. The Board notes that workers’ compensation does not cover an
emotional condition resulting from administrative or personnel actions unless the claimant
submits independent documentary proof that management committed error or abuse in those
particular actions. OWCP denied appellant’s claim because she submitted insufficient evidence.
In her December 25, 2012 reconsideration request, appellant again submitted no proof of
administrative error or abuse with respect to the three established events. She instead attempted
to explain that her mental state had caused her to be untimely in her requests.
The year in which a claimant has to timely request reconsideration shall not include any
period subsequent to an OWCP decision for which the claimant can establish through probative
medical evidence that she is unable to communicate in any way and that her testimony is
necessary in order to obtain modification of the decision.9
The evidence appellant submitted to support her December 25, 2012 reconsideration
request does not establish that she was unable to communicate in any way during the one-year
period for requesting reconsideration. Indeed, as the Board noted in the last appeal, appellant
5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.c (January 2004).

8

Id. at Chapter 2.1602.3.d(1).

9

20 C.F.R. § 10.607(c).

3

successfully filed timely reconsideration requests in November 2009 and once again on
February 23, 2010. There is no evidence that she was unable to communicate in any way during
this one-year period such that it should be extended. As noted, appellant’s December 25, 2012
reconsideration request is untimely by 2 years and nearly 10 months.
Appellant’s argument, and the evidence she submitted to support her December 25, 2012
reconsideration request, have no bearing on OWCP’s March 6, 2009 decision denying her
emotional condition claim. Her request fails to show clear evidence of error in that decision.
For this reason, the Board finds that OWCP properly denied appellant’s request without
reopening her case for a merit review. The Board will affirm OWCP’s January 4, 2013 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s December 25, 2012
reconsideration request as untimely filed and failing to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

